                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 PAISANO CAPITAL SA DE CV, d/b/a                     §
 PRODUCTOS PAISANO,                                  §
                                                     §
      Plaintiff,                                     §
                                                     §
 v.                                                  §    CIVIL ACTION NO.: 3:19-CV-0852-B
                                                     §
 23 TEXAS PRODUCE, INC., a Texas                     §
 corporation; JOEL SALAZAR, an                       §
 individual; and MARICELA SALAZAR,                   §
 an individual,                                      §
                                                     §
      Defendants.                                    §

                           MEMORANDUM OPINION AND ORDER

         Before the Court is Plaintiff Paisano Capital SA de CV’s, doing business as Productos Paisano,

Motion for Entry of Default Judgment (Doc. 14), filed on June 14, 2019, against Defendants 23

Texas Produce Inc., Joel Salazar, and Marciela Salazar. For the reasons discussed below, the Court

ENTERS an ORDER OF DEFAULT JUDGMENT against Defendant 23 Texas Produce, Inc..

Further, the Court GRANTS Plaintiff’s request for damages.

                                                    I.

                                           BACKGROUND1

         This case arises from a series of contracts (the Agreements) between Plaintiff and

Defendants for the purchase and sale of produce. Plaintiff, Paisano Capital SA de CV, doing business



         1
           Because Defendant has failed to answer, the Court accepts as true the well-pleaded allegations of
the facts in the Complaint (Doc. 1). Nishimatsu Constr. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th
Cir. 1975).

                                                    -1-
as Productos Paisano, entered into the Agreements with Defendants—a Texas corporation that buys

produce (“Texas Produce”) and two individual corporate officers—to ship and sell certain quantities

of limes. Doc. 1, Compl., ¶ 1, 27–29; e.g., Doc. 1-1, Ex. A, 2 (invoice for limes). Plaintiff shipped the

agreed-upon quantities, which Texas Produce accepted without objections. Doc. 1, Compl., ¶¶ 7–8.

Plaintiff then forwarded invoices to Texas Produce that reflected the quantity shipped and amounts

owed by Texas Produce, which Texas Produce failed to pay. Id. ¶¶ 9, 12. Texas Produce never denied

receiving the invoices and nor objected to the terms and conditions contained therein. Id. ¶¶ 10–11.

        Plaintiff filed this case on April 5, 2019, alleging that Texas Produce’s failure to pay the

invoices despite accepting delivery of the limes constituted a breach of contract and a violation of

the Perishable Agricultural Commodities Act of 1930 (“PACA”), 7 U.S.C. § 499b(4). Id. ¶¶ 12,

19–20. The complaint further alleged that the actions of the two individual corporate officers

constituted a breach of fiduciary duties to creditors. Id. ¶ 25–45. On April 16, 2019, process was

served on all Defendants. Docs. 9–11, Executed Summons. Defendants failed to answer or otherwise

defend this lawsuit within the time allowed. Consequently, on May 21, 2019, the Clerk of the Court

entered a default (Doc. 13) against Defendants. Plaintiff filed its present motion (Doc. 14) on June

14, 2019. In its motion, Plaintiff acknowledged that the two corporate officers have filed individual

Chapter 13 Bankruptcy Petitions in the United States District Court for the Eastern District of

Texas, and as a result, the action is stayed as to the two corporate officers only.2 Doc. 14, Pl.’s Mot.




        2
           It is a “well established rule” that an automatic stay does not apply to proceedings against non-
bankrupt co-defendants. Marcus, Stowell & Beye Gov’t Sec., Inc. v. Jefferson Inv. Corp., 797 F.2d 227, 230 n.4
(5th Cir. 1986). This applies even when the bankrupt individuals own 100% of the stock of the non-bankrupt
corporation. See Pers. Designs, Inc. v. Guymar, Inc., 80 B.R. 29, 30 (E.D. Pa. 1987).


                                                     -2-
Default J., 1–2. In support of its motion, Plaintiff filed Exhibits that included: the Declarations of

Luis A. Camacho Guzman, General Counsel for Plaintiff (Doc. 14-1), and Steven M. De Falco,

Attorney for Plaintiff (Doc. 14-2); copies of invoices sent directly to Texas Produce (Doc. 14-1,

Ex. 1); and documentation showing expenses incurred by Plaintiff for attorney’s fees and court costs

(Doc. 14-2, Exs. 2–3). Texas Produce has again failed to respond. Plaintiff’s motion is now ripe for

review.

                                                   II.

                                       LEGAL STANDARDS

A.        Default Judgment

          “When a party against whom a judgment for affirmative relief is sought has failed to plead or

otherwise defend, . . . the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). Once default

has been entered, the court may enter a default judgment against the defaulting defendant upon

motion of the plaintiff. Fed. R. Civ. P. 55(b). Through the entry of default judgment, the “conduct

on which liability is based may be taken as true as a consequence of the default.” Frame v. S-H Inc.,

967 F.2d 194, 205 (5th Cir. 1992). In considering a motion for default judgment, the court accepts

as true the well-pleaded allegations of facts in the complaint. Nishimatsu Constr., 515 F.2d at 1206.

          In determining whether a default judgment should be entered against a defendant, courts

have developed a two-part analysis. See, e.g., Ins. Co. of the W. v. H & G Contractors, Inc., No. C-10-

390, 2011 WL 4738197, at *2–3 (S.D. Tex. Oct. 5, 2011). First, the court must consider whether

the entry of default judgment is appropriate under the circumstances. See Lindsey v. Prive Corp., 161

F.3d 886, 893 (5th Cir. 1998). The factors relevant to this inquiry include whether: (1) material

issues of fact exist; (2) there has been substantial prejudice; (3) the grounds for default are clearly

                                                  -3-
established; (4)the default was caused by a good faith mistake or excusable neglect; (5) the harshness

of a default judgment; and (6) the court would think itself obliged to set aside the default on the

defendant’s motion. Id. Second, the court must assess the merits of the plaintiff’s claims and find

sufficient basis in the pleadings for the judgment. See Nishimatsu Constr., 515 F.2d at 1206. Although

the defendant may be in default, “[t]he defendant is not held to admit facts that are not well-pleaded

or to admit conclusions of law.” Id.

                                                  III.

                                             ANALYSIS

A.      Whether Default Judgment is Appropriate

        In deciding whether default judgment is appropriate, the Court considers the six factors

outlined in Lindsey. Applying them to this case, the Court finds that they weigh in favor of default.

First, Texas Produce has not filed any responsive pleadings. Consequently there are no material facts

in dispute. Lindsey, 161 F.3d at 893; Nishimatsu Constr., 515 F.2d at 1206 (noting that “[t]he

defendant, by his default, admits the plaintiff’s well pleaded allegations of fact”). Second, Texas

Produce’s “failure to respond threatens to bring the adversary process to halt, effectively prejudicing

Plaintiff’s interests.” Ins. Co. of W., 2011 WL 4738197, at *3 (citing Lindsey, 161 F.3d at 893). Third,

the grounds for default have been clearly established by Texas Produce’s failure to respond to the

Complaint and the entry of default by the clerk. Fourth, there is no evidence before the Court to

indicate that Texas Produce’s silence is the result of a “good faith mistake or excusable neglect.”

Lindsey, 161 F.3d at 893. Indeed, Texas Produce has had plenty of time—approximately three

months—to answer and has filed nothing with the Court to explain its reticence. C.f. Elite v. The

KNR Group, 216 F.3d 1080 (Table), 2000 WL 729378, at *1 (5th Cir. May 19, 2000) (per curiam)

                                                  -4-
(holding default judgment to be inappropriate where defendant sent a letter to court explaining his

failure to appear was due to financial privation). Fifth, Plaintiff only seeks the relief to which it is

entitled under law, mitigating the harshness of default judgment. And sixth, the Court is not aware

of any facts that would give rise to “good cause” to set aside the default if challenged by Texas

Produce. See id. Therefore, the Court concludes that default judgment is proper.

B.      Whether There is a Sufficient Basis for Judgment on the Pleadings

        Due to its default, Texas Produce is deemed to have admitted the allegations of breach of

contract and violation of PACA set forth in the Complaint. Nonetheless, the Court must review the

pleadings to determine whether Plaintiff can establish a viable claim for relief. See Nishimatsu Constr.,

515 F.2d at 1206 (noting that “default is not treated as an absolute confession by the defendant of

his liability and of the plaintiff’s right to recover”).

        1.      Breach of Contract

        Plaintiff first moves for default judgment on its claim for breach of contract. Doc. 1, Compl.,

¶¶ 6–14. Under Texas law, the elements of a breach of contract claim are: “‘(1) the existence of a

valid contract; (2) performance or tendered performance by the plaintiff; (3) breach of the contract

by the defendant; and (4) damages sustained by the plaintiff as a result of the breach.’” Smith Int’l,

Inc. v. Egle Grp., LLC, 490 F.3d 380, 387 (5th Cir. 2007) (quoting Valero Mktg. & Supply Co. v.

Kalama Int’l, L.L.C., 51 S.W.3d 345, 351 (Tex. App.—Houston [1st Dist.] 2001, no pet.)).

        In deciding whether there is a sufficient basis on the pleadings, the Court considers the four

elements outlined in Smith. Applying them to this case, the Court finds there is a sufficient basis for

judgment in the pleadings. First, the Complaint alleges that the Agreements to exchange produce

between Plaintiff and Texas Produce constituted a contract. Doc. 1, Compl., ¶ 7. Second, Plaintiff

                                                    -5-
alleges that it tendered performance by delivering the requested quantities of produce, and that

Texas Produce accepted the produce without objection. Id. ¶¶ 7–8. Plaintiff attached copies of the

invoices for the accepted produce as evidence. Doc. 1-1, Ex. A, 2–5. Third, the pleadings allege that

Texas Produce breached the contract by failing to pay for the produce that Plaintiff delivered.

Doc. 1, Compl., ¶ 12. And fourth, Plaintiff alleges that Texas Produce’s breach resulted in actual

damages in the amount of $44,796.97.3 Doc. 14, Pl.’s Mot. Default J., 5. Thus, accepting Plaintiff’s

allegations as true based on Texas Produce’s default, the Court finds that there is a sufficient basis

in the pleadings for the requested default judgment as to the breach of contract claim. See Nishimatsu

Constr., 515 F.2d at 1206.

        2.      PACA Violation

        Plaintiff also moves for default judgment on its PACA claim on the basis that it has

sufficiently alleged Texas Produce’s violation of PACA’s prompt payment requirement. Doc. 1,

Compl., ¶¶ 19–20.

        In 1930, Congress enacted PACA to regulate the sale of perishable agricultural commodities

in interstate commerce. Endico Potatoes, Inc. v. CIT Grp./Factoring, Inc., 67 F.3d 1063, 1066 (2d Cir.

1995). The term “perishable agricultural commodities” means fresh fruits and vegetables “of every

kind and character.” 7 U.S.C. § 499a(b)(4). PACA requires all commission merchants, dealers, and

brokers in perishable agricultural commodities to be licensed and prohibits such entities from

engaging in certain unfair trade practices, including a failure to pay promptly. E.g., 7 U.S.C.



        3
          Plaintiff claims two different totals for actual damages throughout its filings. Doc. 14, Pl.’s Mot.
Default J., 5–6. The Court uses the amount cited in Camacho Guzman’s sworn declaration because that is
what the provided invoices support.

                                                     -6-
§ 499b(4). In 1984, in response to a large number of produce buyers who had received perishable

agricultural goods without paying for them, Congress amended PACA to provide greater protection

for sellers of produce. Endico, 67 F.3d at 1067. Specifically, Congress added provisions to § 499e that

create a statutory trust for the benefit of unpaid sellers and suppliers on inventories of commodities

and products and proceeds of sale. Id. Section 499e(c)(2) provides:

       Perishable agricultural commodities received by a commission merchant, dealer, or
       broker in all transactions, and all inventories of food or other products derived from
       perishable agricultural commodities, and any receivables or proceeds from the sale of
       such commodities or products, shall be held by such commission merchant, dealer or
       broker in trust for the benefit of all unpaid suppliers or sellers of such commodities
       or agents involved in the transaction, until full payment of the sums owing in
       connection with such transactions has been received by such unpaid suppliers, sellers
       or agents.

7 U.S.C. § 499e(c)(2). Courts have interpreted the current version of PACA as providing a cause

of action only to a trust beneficiary and the Secretary of Agriculture. E.g., Jacobs Silver K Farms v.

Taylor Produce, L.L.C., 101 F. Supp. 3d 962, 968 (D. Idaho 2015) (“[T]he plain text of PACA does

not expressly provide for a private right of action for anyone other than the Secretary of Agriculture

and the PACA trust beneficiaries.”). Thus, to recover under PACA, Plaintiff must establish that it

is a trust beneficiary, and that a PACA trust was formed.

       A PACA trust has five elements: (1) the commodities sold were perishable agricultural

commodities; (2) the purchaser of the perishable agricultural commodities was a commission

merchant, dealer, or broker; (3) the transaction occurred in interstate or foreign commerce; (4) the

seller has not received full payment on the transaction; and (5) the seller preserved its trust rights

by giving written notice to the purchaser within the time provided by law. 7 U.S.C. § 499e. The

PACA trust automatically arises when the perishable agricultural commodities are delivered. Id.


                                                 -7-
§ 499e(c)(2). If the notice is provided on the seller’s billing or invoice statement to the buyer, the

billing or invoice statement must contain the following exact language:

       The perishable agricultural commodities listed on this invoice are sold subject to the
       statutory trust authorized by section 5(c) of the Perishable Commodities Act, 1930
       (7 U.S.C. 499e(c)). The seller of these commodities retains a trust claim over these
       commodities, all inventories of food or other products derived from these
       commodities, and any receivables or proceeds from the sale of these commodities
       until full payment is received.

Id. § 499e(c)(4). Without this language, the unpaid seller loses its trust benefits unless it provides

written notice as specified in 7 U.S.C. § 499e(c)(3).

       Here, Plaintiff does not show that a PACA trust exists. Specifically, Plaintiff has not

established the fifth element of a PACA trust—required notice. Plaintiff’s invoices do not contain

the language set forth in § 499e(c)(4), nor does Plaintiff allege that it provided another form of

notice accepted under PACA. See Doc. 1-1, Ex. A (invoices). Thus, the Court finds Plaintiff has

failed to adequately plead a violation of PACA and dismisses the PACA claim.

C.     Damages

       Plaintiff requests actual damages, pre- and post-judgment interest, attorney’s fees, and costs.

The Court considers each of Plaintiff’s monetary requests in turn.

       1.      Actual Damages

       The Court considers Plaintiff’s request for $44,796.97 in actual damages. Doc. 14, Pl.’s Mot.

Default J., 4. “A defendant’s default concedes the truth of the allegations of the Complaint

concerning the defendant’s liability, but not damages.” Ins. Co. of the W., 2011 WL 4738197, at *4

(citing Jackson v. FIE Corp., 302 F.3d 515, 524–25 (5th Cir. 2002)). Normally damages are not to

be awarded without a hearing or a demonstration by detailed affidavits establishing the necessary


                                                 -8-
facts. See United Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th Cir. 1979). However, if the amount

of damages can be determined with mathematical calculation by reference to the pleadings and

supporting documents, a hearing is unnecessary. James v. Frame, 6 F.3d 307, 370 (5th Cir. 1993). It

remains the plaintiff’s burden to provide an evidentiary basis for the damages it seeks. Broad. Music,

Inc. v. Bostock Billiards & Bar Assoc., 2013 WL 12126268, at *3 (N.D. Tex. Jan. 18, 2013). Courts

have found that copies of contracts, invoices, purchase orders, emails with payment details, and

statements of anticipated costs, together with computations and affidavits, are a sufficient evidentiary

basis for damages. See Genesis Servs., Inc. v. Screens Plus, Inc., 2016 WL 7036791, at *6 (W.D. La.

Nov. 7, 2016) (holding that copies of invoices and affidavits were sufficient evidence to

mathematically calculate damages); Jetstream of Houston, L.L.P. v. Cajun Pressure Control, L.L.P.,

2016 WL 3024751, at *4 (W.D. La. Apr. 15, 2016) (holding that affidavits, copies of contracts, and

invoices were enough evidence to show entitlement to damages).

        Plaintiff requests $44,796.97 of actual damages based on the principal balance of the amount

owed by Texas Produce. Doc. 14-1, Camacho Guzman’s Decl., ¶ 8. In support of its request, Plaintiff

has provided evidence of the type readily accepted by our sister courts as cited above. See, e.g.,

Genesis Servs., 2016 WL 7036791, at *6. Plaintiff submitted copies of invoices showing the amount

of produce delivered and the total amounts owed by Texas Produce. Doc. 1-1, Ex. A, 2–5. The

Declaration submitted by Camacho Guzman affirms this amount. Doc. 14-1, Camacho Guzman’s

Decl., ¶¶ 4–5, 8. The Court accepts the invoice amounts and their supporting documentation.

Ultimately, the Court finds that the amount of damages owed to Plaintiff by Texas Produce is




                                                  -9-
capable of mathematical calculation based on Plaintiff’s supporting documents.4 Therefore, the Court

grants Plaintiff’s request for damages in the amount of $44,796.97.

        2.      Pre- and Post-Judgment Interest

        Plaintiff also requests pre-judgment interest at a rate of six percent (6%) per annum, as well

as post-judgment interest at the statutorily determined rate. Doc. 14, Pl.’s Mot. Default J., 4–5.

Plaintiff identifies Texas Finance Code § 302.002 as the governing statute for awarding pre-judgment

interest at the rate of 6% in this case. Doc. 1, Pl.’s Mot. Default J., 4. But § 302.002 does not apply

to an award of pre-judgment interest. Walden v. Affiliated Computer Servs., Inc., 97 S.W.3d 303,

329–30 (Tex. App.—Houston [14th Dist.] 2003, pet. denied). The Texas Finance Code does

explicitly provide for the award of pre-judgment interest for damages arising from wrongful death,

personal injury, and property damage. Tex. Fin. Code §§ 304.101–103. However, none of those

claims are implicated here. As a result, the Court finds that there is no statute explicitly governing

the award of pre-judgment interest in this case.

        Yet, the Texas statutory pre-judgment interest scheme cannot be discounted, because the

Texas Supreme Court has held that common law pre-judgment interest should resemble the pre-

judgment interest law enacted by the Texas legislature. Johnson & Higgins of Tex., Inc. v. Kenneco

Energy, Inc., 962 S.W.2d 507, 530–31 (Tex. 1998). Under Texas law, courts are to rely on general

principles of equity to determine pre-judgment interest when there is no enabling statute regarding

pre-judgment interest. Id. at 528. The Texas Finance Code not only sets the rate of pre-judgment

interest, but also states that pre-judgment interest begins to accrue on the earlier of (1) 180 days after



        4
        Specifically, $13,397.07 + $9,971.50 + $11,649.50 + $9,778.90 = $44,796.97.

                                                  - 10 -
the date the defendant receives written notice of a claim or (2) the date the suit is filed. Tex. Fin.

Code §§ 304.103–104.

       Here, pre-judgment interest is left to the Court’s determination, as there is no statute that

governs the award. In keeping with the principles articulated in Johnson & Higgins, the Court will

follow the pre-judgment interest rules described in the Texas Finance Code. Therefore, the pre-

judgment interest rate is 5.5%.5 As for when pre-judgment interest began to accrue, the evidence

shows that notice of the claim was given to Texas Produce on August 22, 2017, and suit was filed

on April 5, 2019. Doc. 1-2, Ex. B. Because 180 days after the Texas Produce received notice of the

claim—February 18, 2018—is the earlier of the two dates, pre-judgment interest will accrue based

on the notice. Thus, the Court calculates pre-judgment interest to be $3,476.37 from February 18,

2018, to the date of judgment, July 18, 2019, with a daily per diem of $6.75 each day thereafter.

       Turning to post-judgment interest, the Court considers Plaintiff’s request for interest at the

statutorily determined rate. Doc. 14, Pl.’s Mot. Default J., 5. “Interest shall be allowed on any money

judgment in a civil case recovered in district court.” 28 U.S.C. § 1961(a). Simply put, district courts

do not have the discretion to deny post-judgment interest on monetary judgments. Fairmont Specialty

Ins. Co. v. Apodaca, 234 F. Supp. 3d 843, 855 (S.D. Tex. 2017)(citing Meaux Surface Prot., Inc. v.

Fogleman, 607 F.3d 161, 173 (5th Cir. 2010)). Thus, post-judgment interest “shall be calculated from

the date of the entry of judgment, at a rate equal to the weekly average 1-year constant maturity

Treasury yield, as published by the Board of Governors of the Federal Reserve system, for the

calendar week preceding the date of the judgment.” 28 U.S.C. § 1961(a). Therefore, the Court



       5
           Rates found at https://occc.texas.gov/publications/interest-rates.

                                                     - 11 -
grants Plaintiff’s request for post-judgment interest on all damages awarded herein, at the statutory

rate,6 from the entry of this Final Default Judgment until paid.

        3.         Attorney’s Fees and Costs

                   1.     Attorney’s fees

        In its Motion, Plaintiff requests an award of reasonable attorney’s fees. Doc. 14, Pl.’s Mot.

Default J., 4. A prevailing party in a civil action may recover attorney’s fees from a corporation in a

claim for a written contract. Tex. Civ. Prac. & Rem. Code § 38.001(8); see also Fed. R. Civ. P.

54(d)(2). While § 38.001(8) uses the term “may,” “the Texas Supreme Court has declared that

attorneys' fees under section 38.001 are not discretionary.” Kona Tech. Corp. v. S. Pac. Transp. Co.,

225 F.3d 595, 603 n.3 (5th Cir. 2000) (citing Bocquet v. Herring, 972 S.W.2d 19, 20 (Tex. 1998)).

This is true even in the default judgment context. See McLeod, Alexander, Powel & Apffel, P.C. v.

Quarles, 894 F.2d 1482, 1488 (5th Cir. 1990) (upholding an award of attorney’s fees granted as part

of a default judgment).

        The Fifth Circuit has described the basic procedure and standard for determining attorney’s

fees as follows:

        The determination of a fees award is a two-step process. First the court calculates the
        “lodestar” which is equal to the number of hours reasonably expended multiplied by
        the prevailing hourly rate in the community for similar work. The court should
        exclude all time that is excessive, duplicative, or inadequately documented. Once the
        lodestar amount is calculated, the court can adjust it based on the twelve factors set
        forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir.
        1974).

Smith v. Acevedo, 478 Fed. App’x 116, 124 (5th Cir. 2012) (quoting Jimenez v. Wood Cty, 621 F.3d



        6
            The post-judgment interest rate is found at: http://www.txnd.uscourts.gov/post-judgment-rates.

                                                    - 12 -
372, 379–80 (5th Cir. 2010)). The Johnson factors are: (1) time and labor required for the litigation;

(2) novelty and difficulty of the questions presented; (3) skill requisite to perform the legal services

properly; (4) preclusion of other employment; (5) customary fee; (6) whether the fee is fixed or

contingent; (7) limitations imposed by the client or circumstances; (8) amount involved and the

result obtained; (9) experience, reputation, and ability of the attorneys; (10) undesirability of the

case; (11) nature and length of the professional relationship with the client; and (12) awards in

similar cases. 488 F.2d at 717–19. Accordingly, the Court will look to the presented evidence and

apply the lodestar method and make adjustments, if necessary, with respect to the Johnson factors.

        The first step in the lodestar analysis requires the Court to determine the reasonable number

of hours expended by Plaintiff’s attorneys on the lawsuit, as well as the reasonable hourly rate for the

attorneys involved. Smith, 478 Fed. App’x at 124. The party requesting fees has the burden of

establishing a reasonable hourly rate. Kryptek Outdoor Grp., LLC v. Salt Armour, Inc., 2016 WL

7757267, at *5 (E.D. Tex. Mar. 28, 2016)(citing Blum v. Stenson, 465 U.S. 886, 896 n.11 (1984)).

“The reasonable hourly rate is the rate ‘prevailing in the community for similar services by lawyers

of reasonably comparable skill, experience, and reputation.’” BMO Harris Bank, N.A. v. RidgeAire,

Inc., 2014 WL 12612803, at *1 (E.D. Tex. June 4, 2014) (quoting Blum, 465 U.S. at 896 & n.11.).

        Here, Plaintiff’s attorney has provided a Declaration listing the amount of time spent and

work performed in the case. See generally Doc. 14-2, De Falco’s Decl. Attorney De Falco performed

19.1 hours of work at a rate of $315.00 per hour and 1.0 hour of work at a rate of $195.00 per hour;

Attorney Steven E. Nurenberg performed 0.8 hours of work at a rate of $335.00 per hour; Attorney

Robert Yaquinto, Jr. performed 2.4 hours of work at a rate of $425.00 per hour; Paralegal Luanne

Rogers performed 12.2 hours of work at a rate of $195.00 per hour; and Legal Assistant Dana

                                                 - 13 -
Wiggins performed 0.9 hours of work at a rate of $125.00 per hour.7 Doc. 14-2, Ex. 2, 23–27.

        After reviewing Attorney De Falco’s declaration as well as the supporting invoices, the Court

finds that the time expended by the attorneys and their paralegals and assistants was reasonable.

Nothing indicates that any individual was billing for “excessive, duplicative, or inadequately

documented” time. See Smith, 478 Fed. App’x at 124. Consequently, the Court accepts these hours

as part of its lodestar calculation.

        With respect to the hourly rates, the Court also finds the amounts were reasonable. Attorney

De Falco avers that his rate, as well as the rates of the other attorneys and paralegals on this case,

is in line with the range of fees customarily charged by lawyers with similar experience and expertise.

Doc. 14-2, De Falco’s Decl., ¶ 20. Thus, in light of his declaration, as well as the Court’s own

knowledge of rates charged for legal services by attorneys with similar levels of skill, experience, and

competence, the Court is comfortable using the hourly rates provided.

        Accordingly, the Court finds the attorney’s fees to be: (1) $6,211.50 for Attorney De Falco

(19.1 hours x $315.00 + 1.0 hour x $195.00); (2) $268.00 for Attorney Nurenberg (0.8 hours x

$335.00); (3) $1,020.00 for Attorney Yaquinto, Jr. (2.4 hours x $425.00); (4) $2379.00 for Paralegal

Rogers (12.2 hours x $195.00); and (5) $112.50 for Legal Assistant Wiggins (0.9 hours x $125.00).

Considering the twelve Johnson factors described above, the Court does not find it necessary to make

any adjustments to these figures. Accordingly, Plaintiff’s request for attorney’s fees is granted in the

amount of $9,991.00.




        7
         The Court relies on the underlying invoices as there appear to be typographical errors in the
Declaration.

                                                 - 14 -
                2.      Costs

        A prevailing party in a civil action is entitled to recover its costs unless a federal statute, the

federal rules, or the court provides otherwise. See Fed. R. Civ. P. 54(d)(1). Taxable court costs

include: (1) fees paid to the clerk and marshal; (2) court reporter fees for all or part of the deposition

transcript; (3) witness fees and related expenses; (4) printing costs; and (5) fees for copies of papers

necessarily obtained for use in the case. 28 U.S.C. § 1920. Here, Plaintiff seeks $586.03 in costs,

namely the filing fee ($400.00), the service of process fees ($185.00), and its document fee ($1.03).

Doc. 14-2, Ex. 4, 34–37. These are both reasonable and taxable under the law. See Blake Box v.

Dallas Mexican Consulate Gen., 2014 WL 3952932, at *6 (N.D. Tex. Aug. 8, 2014), aff’d sub nom.

Box v. Dallas Mexican Consulate Gen., 623 F. App’x 649 (5th Cir. 2015). Therefore, the Court grants

Plaintiff’s request for costs in the amount of $586.03.

                                                   IV.

                                           CONCLUSION

        For the above stated reasons, the Court ENTERS an ORDER OF DEFAULT

JUDGMENT against Defendant. Further, the Court GRANTS Plaintiff’s request for damages.

Specifically, the Court GRANTS Plaintiff’s request for actual damages in the amount of $44,796.97,

pre-judgment interest in the amount of $3,476.37 from February 18, 2018, to the date of judgment,

July 18, 2019, with a daily per diem of $6.75 each day thereafter, attorney’s fees in the amount of

$9,991.00, and costs in the amount of $586.03, for a total judgment amount of $58,850.37.

Additionally, the Court awards Plaintiff post-judgment interest on all sums awarded herein, at the

statutory rate, from the date of this order until paid. As there is no just reason for delay, a final

judgment on Plaintiff’s claims against Defendant 23 Texas Produce, Inc. will follow.

                                                  - 15 -
SO ORDERED.

DATED July 18, 2019.


                       _________________________________
                       JANE J. BOYLE
                       UNITED STATES DISTRICT JUDGE




                        - 16 -
